Title: To Thomas Jefferson from William Maury, 6 April 1821
From: Maury, William
To: Jefferson, Thomas


            Dear Sir/
            
              New Orleans
              6 April 1821
          Some weeks since I took the liberty of addressing you from this place, & of thanking you for letters of introduction, which, as well as promoting my object as to information are likely to do so commercially as Dr Brown talked of shipping his Crop of Alabama Cotton to my Father—I now submit for your inspection & opinion the annexed copy of a letter which I have received from my Fathers partner, Mr Lathouse.—Upon this subject I should not have presumed to consult you, had it not been for the strong friendship you have always manifested towards my Father & his Sons; pardon me therefore for his sake this libertyAs Mr Monroe will most probably be in your neighbourhood about this time, would you do me the favor to consult him, how far under the circumstances an application from my Father, in the event of his resignation, would be proper for one of his Sons to succeed him in his office as Consul. Under these circumstances alone could he be induced to make an application, or indeed myself— viz—that for the first 20 years it has cost him from 1 c $400 ⅌ annum, & now that it is becoming profitable, his Family will from the usual course of Nature with persons in his advanced stage of life be deprived of any reimbursement.—My particular motive tho’ is the standing which it gives to a Mercantile house—Indeed my Dear Sir tis from these considerations alone that I thus trespass upon you—& again I pray you pardon the liberty—The Weather here is becoming exceedingly warm & as the thermometer is above 80 I shall take the warming as a Stranger to this climate & in the hope that I may once more partake of your Hospitality in MayI have the honor to be Dear Sir Your most obedient servant
            William Maury